  Case 2:19-cr-00710-SRC Document 40 Filed 12/10/20 Page 1 of 2 PageID: 129




NOT FOR PUBLICATION


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA,             :
                                      :                       Criminal No. 19-710 (SRC)
                           Plaintiff, :
                                      :                         OPINION & ORDER
               v.                     :
                                      :
BOBBIE L. HENDERSON, III,             :
                                      :
                          Defendant. :
                                      :

CHESLER, District Judge

       This matter comes before the Court on the motion for compassionate release, pursuant to

18 U.S.C. § 3582(c)(1)(A), by Defendant Bobbie L. Henderson, III. This Court lacks

jurisdiction to hear this motion, which was filed on November 23, 2020. On November 19,

2020, Defendant filed a Notice of Appeal to the Third Circuit. “In federal court, ‘[t]he filing of

a notice of appeal is an event of jurisdictional significance—it confers jurisdiction on the court of

appeals and divests the district court of its control over those aspects of the case involved in the

appeal.’” Richardson v. Superintendent Coal Twp. SCI, 905 F.3d 750, 761 (3d Cir. 2018)

(quoting Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982)). This Court thus

now lacks jurisdiction to hear Defendant’s motion for compassionate release, and does not

request the Court of Appeals for the Third Circuit to remand the case for consideration of the

motion.

       For these reasons,

       IT IS on this 10th day of December, 2020

                                                  1
  Case 2:19-cr-00710-SRC Document 40 Filed 12/10/20 Page 2 of 2 PageID: 130




       ORDERED that Defendant’s motion for compassionate release (Docket Entry No. 37) is

DENIED for lack of jurisdiction.



                                                       s/ Stanley R. Chesler
                                                STANLEY R. CHESLER
                                                United States District Judge




                                            2
